                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

G&R LIVE, LLC,

             Plaintiff,                              Case No. 19-cv-11632

v.                                                   Paul D. Borman
                                                     United States District Judge

CHRIS JANESE,

          Defendant.
___________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
        DISMISS FIRST AMENDED COMPLAINT (ECF NO. 18)

      In this action, Plaintiff G&R Live, LLC (“G&R Live”) alleges that its former

employee, Defendant Chris Janese (“Janese”), used his position of trust and

confidence to misappropriate funds and wrongfully remove G&R Live’s property.

As a result, G&R Live terminated Janese’s employment “for cause” and now asserts

claims for (1) breach of fiduciary duty, (2) fraud and misrepresentation, (3) statutory

and common law conversion, (4) unjust enrichment/quantum meruit, and (5) breach

of contract. Now before the Court is Defendant’s motion to dismiss Plaintiff’s

conversion, unjust enrichment/quantum meruit, and breach of contract claims

pursuant to Fed. R. Civ. P. 12(b)(6), and to dismiss the entire complaint pursuant to

Rule 12(b)(1) for failing to meet the $75,000 jurisdictional requirement, or, in the

alternative, an order allowing jurisdictional discovery. The matter is fully briefed
and the Court held a hearing on January 9, 2020. For the reasons that follow, the

Court DENIES Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint

without prejudice.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.     Plaintiff’s First Amended Complaint

             1.      Janese’s Employment with Gail & Rice/G&R Live

      Gail & Rice, Inc. (“Gail & Rice”) is a Michigan-based corporation engaged

in the business of experiential marketing. (ECF No. 17, First Amended Complaint

(“FAC”) ¶ 8.)1 In 2005, Gail & Rice opened a satellite office in San Diego,

California (“San Diego Office”), supported by administrative, accounting, creative

and other staff located in Gail & Rice’s Farmington Hills, Michigan offices. (Id. ¶

9.) On January 1, 2017, Plaintiff G&R Live became successor in interest to the

business conducted by Gail & Rice from the San Diego Office. (Id. ¶ 17.)

      Defendant Janese became employed with Gail & Rice starting in 2005 as

Manager of the San Diego Office. (Id. ¶ 10.) As Manager of the San Diego Office,

and later President of G&R Live, Janese was entrusted with the authority to control




1
  G&R Live explains in its Response brief that “[e]xperiential marketing is an
advertising strategy seeking to create a connection between a brand and its customers
through sponsored events and live performances in which customers participate.”
(ECF No. 22, Pl.’s Resp. at 2, PgID 140.)
                                           2
company funds, direct the payment of company funds for business expenses incurred

for customers, and direct the actions of G&R Live employees. (FAC ¶ 16.)

      On January 1, 2007, Janese executed a Promissory Note in favor of Gail &

Rice in the amount of Ninety Thousand Dollars ($90,000.00). (Id. ¶ 11; Ex. 1 to

FAC, Promissory Note, PgID 94-95.) G&R Live states in its Response brief that the

Note was related to attorney fees and costs which Gail & Rice advanced on behalf

of Janese in connection with a lawsuit filed against him by a third party. (Pl’s Resp.

at 2, PgID 140.)

      On December 11, 2012, the parties entered into an Employment Agreement

(“2012 Employment Agreement”), pursuant to which Janese continued to serve as

Manager of the San Diego Office. (FAC ¶ 12; Ex. 2 to FAC, 2012 Employment

Agreement, PgID 97-103.) The term of Janese’s employment under the 2012

Employment Agreement was to run from April 1, 2012 to December 31, 2020. (FAC

¶ 13; 2012 Employment Agreement ¶ 2, PgID 97.) 2 In addition to a base salary and

performance bonuses, Janese’s compensation under the Agreement included the

forgiveness of all principal and interest owed to Gail & Rice by Janese under the

2007 Promissory Note. (FAC ¶ 14; 2012 Employment Agreement ¶ 4(c), PgID 98.)



2
 The Agreement indicated that, at the time the 2012 Employment Agreement was
executed, Janese was currently employed pursuant to an “Amended and Restated
Employment Agreement dated July 28, 2009 (the “Prior Employment
Agreement”).” (2012 Employment Agreement, Recitals ¶ B, PgID 97.)
                                        3
      Specifically, the 2012 Employment Agreement provides:

      (c) Forgiveness of Note. The Company will forgive all principal and
      interest owed to it by Employee under the Promissory Note dated
      January 1, 2007, in the principal amount of $90,000, issued by
      Employee to the Company (the “Note”). The Company shall deliver
      the Note marked “Paid in Full” to Employee upon the execution of this
      Agreement. In addition, the Company will withhold an amount the
      Company reasonably determines is sufficient to cover the federal and
      state taxes imposed on Employee in connection with the Company’s
      forgiveness of the amounts owing to it under the Note.

(2012 Employment Agreement ¶ 4(c) (emphasis added).)

      In addition, the 2012 Employment Agreement permitted Gail & Rice/G&R

Live to terminate Janese’s employment for “cause,” defined, in relevant part, as:

      (i) any act or omission of [Janese] which constitutes fraud, theft,
      dishonesty or the violation of any statutory or common law duty of
      loyalty to the Company;

      (ii) [Janese’s] conviction of, or plea of nolo contendere to, a felony or
      any crime of moral turpitude; [or]

      (iii) any willful, intentional or grossly negligent act or omission by
      [Janese] which, in the Board’s reasonable determination, materially
      injures the Company’s business or reputation.

(FAC ¶ 15; 2012 Employment Agreement ¶ 7(c)(i)-(iii).)

            2.     Janese’s Alleged Misappropriation of G&R Live’s Funds
                   and Property

      In 2019, G&R Live discovered that Janese was improperly using his position

of trust and confidence to misappropriate company funds by, among other things,

fraudulently charging personal expenses to customer accounts, fraudulently issuing

                                         4
credits to customer accounts in exchange for the receipt of personal goods,

fraudulently allocating travel costs for his personal benefit to customer accounts, and

improperly forcing G&R Live’s Michigan-based employees to perform personal

services for him during work hours. (FAC ¶ 18.) G&R Live claims that Janese

actively attempted to conceal his fraudulent conduct from oversight by G&R Live’s

Michigan-based owner and from its administrative, accounting and support staff,

and that these wrongful activities damaged its profitability. (Id. ¶¶ 18-19.)

      Specifically, on October 9, 2018, Janese misused his authority to direct a wire

transfer in the amount of $162,500 to be paid to United Talent Agency (“UTA”),

representing that the funds were for a legitimate G&R Live business expense—a

cancellation fee for a performance by the rapper, “Flo Rida,” related to a customer

project (the “Cancellation Fee”). (Id. ¶ 20.) Based upon Janese’s representation that

the payment was for a legitimate business-related purpose, G&R Live made a wire

transfer payment from its Michigan offices to UTA in the amount of $149,000 (G&R

Live had previously paid UTA a deposit of $13,500). (Id. ¶ 21.) Upon request by

G&R Live, UTA provided supporting documentation for the engagement of Flo Rida

which revealed that the Cancellation Fee was only $135,000.00, and not the

$162,500.00 represented by Janese. (Id. ¶ 22.) G&R Live discovered in February

2019 that the additional $27,500 had been misappropriated by Janese for his purely




                                          5
personal expenses, specifically payment for Flo Rida’s performance at the 50th

birthday party for Janese’s wife (“the Party”). (Id. ¶ 23.)

      Upon confirmation of Janese’s misappropriation of company funds in

February 2019, G&R Live immediately commenced an investigation into further

breaches of fiduciary duty, fraud, theft, embezzlement and intentional

misappropriation of company funds by Janese. (Id. ¶ 24.) On April 9, 2019, G&R

Live suspended Janese with pay while continuing its investigation, and Janese

thereafter failed to completely cooperate with the investigation, despite requests that

he do so. (Id. ¶¶ 25-26.)

      In the course of its investigation, G&R Live discovered additional incidents

of Janese’s breaches of fiduciary duty, fraud and intentional misappropriation of

company funds, in addition to the $27,500 misappropriated by Janese related to the

Flo Rida performance at the Party, including but not limited to:

      a.     In January, February and March 2019, Janese improperly
             directed G&R Live employees based in Michigan to devote over
             100 hours of work and time, paid for by G&R Live, relative to
             the preparations for, and attendance at, the Party, at a total cost
             to G&R Live in excess of $5,694;

      b.     In March 2019, Janese improperly directed charges of $7,500 to
             an unrelated customer project to pay for the contractor providing
             sound and lighting services for the Party;

      c.     In March 2019, Janese improperly directed charges of $1,200 to
             an unrelated customer project to pay for the contractor providing
             temporary labor services for the Party;

                                          6
d.   In February and March, 2019, Janese improperly directed
     charges of $1,962.93 to various unrelated customer projects to
     pay for air travel and car rentals associated with the work of
     Michigan-based and other G&R Live employees for the Party;

e.   On January 24, 2019, Janese improperly directed charges of
     $1,500 to an unrelated customer project for a mentalist to
     perform at the Party;

f.   On January 27, 2019, Janese improperly directed charges of
     $6,641.41 to an unrelated customer contract to pay for a private
     jet to attend a personal charity event;

g.   In December 2018, Janese improperly directed charges of
     $897.76 to an unrelated customer project for the cost of ground
     transportation for his brothers and one of their girlfriends – who
     are not employees of G&R Live – during a trip to New York
     City;

h.   On July 3, 2018, Janese improperly directed the issuance of a
     customer credit reducing the customer’s invoice in the amount of
     $4,800 in exchange for the customer providing Janese with a
     Valentino purse for his wife;

i.   Since at least 2016, Janese improperly charged G&R Live for the
     payment of his family’s landline telephone service at his home
     in the amount of $4,858.63;

j.   Since at least March 2018, Janese improperly charged G&R Live
     for the payment of his entire family’s personal mobile telephone
     expenses; and

k.   Since at least 2012, Janese improperly removed valuable Fender
     and other high-quality brand guitars, paid for by G&R Live, and
     autographed by famous musicians, rock stars and singers, to his
     home for his own personal use and benefit (“Autographed
     Guitars”).




                                  7
(Id. ¶ 27.) G&R Live alleges that Janese’s above-referenced actions were for his

sole personal benefit and wrongly caused G&R Live to earn less profit and revenue

on various customer projects, negatively impacted G&R Live’s ability to perform

other work and unfairly placed various G&R Live employees in uncomfortable

positions. (Id. ¶ 28.)

      On June 1, 2019, G&R Live terminated Janese’s employment for cause,

pursuant to Paragraph 7(c) of the 2012 Employment Agreement. (Id. ¶ 29.) Despite

G&R Live’s request, Janese has failed and refused to repay the misappropriated

funds or return G&R Live’s property. (Id. ¶ 30.)

      B.     Procedural History

      On June 3, 2019, G&R Live filed its original Complaint in this action, alleging

six    causes     of     action:   (1)   Breach     of    Fiduciary     Duty;     (2)

Embezzlement/Misappropriation of Funds; (3) Fraud and Misrepresentation; (4)

Common Law and Statutory Conversion; (5) Unjust Enrichment/Quantum Meruit;

and (6) Breach of Contract. (ECF No. 1, Pl.’s Complaint.) Janese filed a motion to

dismiss on July 29, 2019, which was stricken on August 15, 2019 for failure to

comply with E.D. Mich. L.R. 7.1(a)(1). (ECF Nos. 11, 16.)

      On August 15, 2019, G&R Live filed its First Amended Complaint (“FAC”),

which eliminates the claim for Embezzlement/Misappropriation of Funds but

maintains the five remaining causes of action: (1) Breach of Fiduciary Duty (Count

                                         8
I); (2) Fraud and Misrepresentation (Count II); (3) Common Law and Statutory

Conversion (Count III); (4) Unjust Enrichment/Quantum Meruit (Count IV); and (5)

Breach of Contract (Count V). (FAC.)

      On August 28, 2019, Janese filed his Motion to Dismiss Plaintiff’s First

Amended Complaint. (ECF No. 18, Def.’s Mot.) Janese argues that the Court

should dismiss G&R Live’s conversion and unjust enrichment/quantum meruit

claims pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim, and that the

breach of contract claim as it relates to damages stemming from the Promissory Note

should be dismissed pursuant to Rule 12(b)(6) or stricken pursuant to Rule 12(f).

(Id.) Finally, Janese asks the Court to dismiss the entire FAC under Rule 12(b)(1)

for failing to meet the $75,000.00 jurisdictional requirement, or, at the very least, to

order jurisdictional discovery on the amount in controversy. (Id.)

      G&R Live filed its response to Janese’s motion to dismiss on September 18,

2019. (ECF No. 22, Pl.’s Resp.) G&R Live argues that Janese’s motion should be

denied because G&R Live has stated valid claims of common law and statutory

conversion, unjust enrichment and breach of contract under Rule 12(b)(6) and that

none of the FAC’s allegations are “redundant, immaterial, impertinent or

scandalous” and thus should not be stricken pursuant to Rule 12(f). (Id.) G&R Live

also contends that it has satisfied the amount in controversy requirement which is




                                           9
facially apparent from the FAC and that jurisdictional discovery is not appropriate.

(Id.)

        On October 2, 2019, Janese filed his reply brief, reasserting that G&R Live

fails to state a claim for conversion, unjust enrichment and for breach of contract

involving the Promissory Note, and that G&R Live cannot meet the amount-in-

controversy requirement because G&R Live is not entitled to any amount remaining

on the Promissory Note. (ECF No. 23, Pl.’s Reply.)

II.     LEGAL STANDARD

        A.    Motion to Dismiss for Lack of Subject Matter Jurisdiction
              Pursuant to Fed. R. Civ. P. 12(b)(1)
        Challenges to subject-matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1) “come in two varieties: a facial attack or a factual attack.” Gentek

Bldg. Prods., Inc. v. Sherwin–Williams Co., 491 F.3d 320, 330 (6th Cir. 2007).

Under a facial attack, all of the allegations in the complaint must be taken as true,

much as with a Rule 12(b)(6) motion. Gentek, 491 F.3d at 330 (citing Ohio Nat’l

Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990)). Under a factual

attack, however, “the district court must weigh the conflicting evidence to arrive at

the factual predicate that subject-matter does or does not exist.” Id. Where the

defendant brings a factual attack on the subject matter jurisdiction, “no presumptive

truthfulness applies to the allegations” of the complaint and the court may consider

documentary evidence in conducting its review. Id. If the district court must weigh

                                          10
conflicting evidence to arrive at the factual predicate that subject matter jurisdiction

exists or does not exist, it “has wide discretion to allow affidavits, documents and

even a limited evidentiary hearing to resolve disputed jurisdictional facts.” Id.

      B.     Motion to Dismiss for Failure to State A Claim: Fed. R. Civ. P.
             12(b)(6)

      Federal Rule of Civil Procedure 12(b)(6) allows for the dismissal of a case

where the complaint fails to state a claim upon which relief can be granted. When

reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe the

complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of

Memphis, 695 F.3d 531, 538 (6th Cir. 2012). To state a claim, a complaint must

provide a “short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he complaint ‘does not need detailed factual

allegations’ but should identify ‘more than labels and conclusions.’” Casias v. Wal–

Mart Stores, Inc., 695 F.3d 428, 435 (6th Cir. 2012) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). The court “need not accept as true a legal

conclusion couched as a factual allegation, or an unwarranted factual inference.”

Handy-Clay, 695 F.3d at 539 (internal citations and quotation marks omitted). In

other words, a plaintiff must provide more than a “formulaic recitation of the

elements of a cause of action” and his or her “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555-56.
                                          11
The Sixth Circuit has explained that “[t]o survive a motion to dismiss, a litigant must

allege enough facts to make it plausible that the defendant bears legal liability. The

facts cannot make it merely possible that the defendant is liable; they must make it

plausible.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      In ruling on a motion to dismiss, the Court may consider the complaint as well

as (1) documents that are referenced in the plaintiff’s complaint and that are central

to plaintiff’s claims, (2) matters of which a court may take judicial notice (3)

documents that are a matter of public record, and (4) letters that constitute decisions

of a governmental agency. Thomas v. Noder-Love, 621 F. App’x 825, 829 (6th Cir.

2015) (“Documents outside of the pleadings that may typically be incorporated

without converting the motion to dismiss into a motion for summary judgment are

public records, matters of which a court may take judicial notice, and letter decisions

of governmental agencies.”) (internal quotation marks and citations omitted);

Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001) (“We have taken a liberal

view of what matters fall within the pleadings for purposes of Rule 12(b)(6). If

referred to in a complaint and central to the claim, documents attached to a motion

to dismiss form part of the pleadings. . . . [C]ourts may also consider public records,

matters of which a court may take judicial notice, and letter decisions of

governmental agencies.”); Greenberg v. Life Ins. Co. of Virginia, 177 F.3d 507, 514

                                          12
(6th Cir. 1999) (finding that documents attached to a motion to dismiss that are

referred to in the complaint and central to the claim are deemed to form a part of the

pleadings). Where the claims rely on the existence of a written agreement, and

plaintiff fails to attach the written instrument, “the defendant may introduce the

pertinent exhibit,” which is then considered part of the pleadings. QQC, Inc. v.

Hewlett-Packard Co., 258 F.Supp.2d 718, 721 (E.D. Mich. 2003). “Otherwise, a

plaintiff with a legally deficient claim could survive a motion to dismiss simply by

failing to attach a dispositive document.” Weiner v. Klais and Co., Inc., 108 F.3d

86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema N.A.,

534 U.S. 506 (2002).

III.   ANALYSIS

       A.    Michigan Common Law and Statutory Conversion Claims (Count
             III)

       In Count III of the FAC, G&R Live alleges that Janese, “[a]s Manager of the

San Diego Office and, later President of G&R Live,” was “entrusted to control and

direct company funds” and “control the Autographed Guitars” “for legitimate,

business-related purposes,” but that he “exercised wrongful dominion and control”

over those funds and Guitars by “converting them to his own personal use and

enjoyment without G&R Live’s authority, permission and/or without any lawful

right to do so.” (FAC ¶¶ 45-46.) And, “[t]hough he is not entitled to retain the

converted funds and the Autographed Guitars, Janese has refused to return them.”
                                         13
(Id. ¶ 47.) G&R Live further asserts that “Janese knew that the company funds were

converted, and yet received the funds or other proceeds of the conversion, including

the Autographed Guitars and other personal goods, and thereby aided in the

concealment of the converted funds in violation of MCL § 600.2919a.” (Id. ¶ 48.)

      Janese argues that G&R Live fails to state a claim for common law or statutory

conversion under Michigan law. (Pl.’s Mot. at 5-10, PgID 110-15.) Janese contends

that Michigan permits claims for conversion of funds in only narrow circumstances

– if a plaintiff delivers funds to a defendant for a particular purpose but the defendant

uses them for a different purpose, or if plaintiff entrusts specific funds to a defendant

with an obligation that the defendant return those specific funds and the defendant

fails to do so – and that G&R Live’s allegations regarding the six categories of funds

that Janese allegedly mishandled do not fit within those narrow circumstances

because they do not “concern specific, identifiable property” and Janese exerted no

“act of domain” over the property. (Id. at 6, 8-10, PgID 111, 113-15.) Janese also

argues that G&R Live fails to state a claim for conversion of the Autographed

Guitars because “G&R Live admits that Janese was ‘authorized, and had the

discretion, to control the Autographed Guitars.’” (Id. at 10, PgID 115.)

      G&R Live responds that Janese had duties of loyalty, honesty and good faith

and fair dealing which obligated him to use the G&R Live funds and property for

business-related purposes only and to return such funds and property converted to

                                           14
his personal use. Further, Janese’s use of G&R Live’s funds and Autographed

Guitars within his control in a manner contrary to legitimate, business-related

purposes, and his refusal to surrender such property on demand as alleged in the

FAC, states a valid claim for common law conversion. (Pl.’s Resp. at 12-13, PgID

150-51.) G&R Live concedes only that Janese’s wrongful actions set forth in

Paragraph 27(a) of the FAC – that in January, February and March 2019, Janese

improperly directed G&R Live employees based in Michigan to devote over 100

hours of work and time, paid for by G&R Live, relative to the preparations for, and

attendance at, the Party, at a total cost to G&R Live in excess of $5,694 – should not

be included as part of its conversion claim given that the hours expended by

employees at the Party do not involve the requisite “personalty.” (Id. at 14 n. 4,

PgID 152.) Finally, G&R Live argues that Janese did not move to dismiss its

statutory conversion claim. (Id. at 15-16, PgID 153-54.)

      In Michigan, the tort of conversion has bases in both statutory and common

law. G&R Live asserts both types of conversion here in Count III. “Under the

common law [of Michigan], conversion is any distinct act of dominion wrongfully

exerted over another’s personal property in denial of or inconsistent with his rights

therein.” In re B&P Baird Holdings, Inc., 759 F. App’x 468, 474 (6th Cir. 2019)

(quoting Aroma Wines & Equip., Inc. v. Columbian Distrib. Servs., Inc., 497 Mich.

337 (2015)); see also Keyes v. Deutsche Bank Nat’l Trust Co., 921 F.Supp.2d 749,

                                         15
761 (E.D. Mich. 2013) (“Common law conversion ‘consists of any distinct act o[f]

domain exerted over another’s personal property in denial of or inconsistent with the

rights therein.’”) (quoting Dep’t of Agric. v. Appletree Marketing, L.L.C., 485 Mich.

1, 13-14 (2010)). “Conversion may occur when a party properly in possession of

property uses it in an improper way, for an improper purpose, or by delivering it

without authorization to a third party.” Nedschroef Detroit Corp. v. Bemas Enters.

LLC, 106 F.Supp.3d 874, 886 (E.D. Mich. 2015), aff’d, 646 F. App’x 418 (6th Cir.

2016). “Additionally, a person may be liable for conversion by aiding and abetting,

or merely by benefitting and subsequently approving of the act of dominion.”

Yatooma v. Dabish, Nos. 340110, 341423, 2019 WL 1302403, at *7 (Mich. App.

Mar. 21, 2019) (citing Trail Clinic, PC v. Bloch, 114 Mich. App. 700, 705 (1982)).

“[C]ommon-law conversion more broadly encompasse[s] any conduct inconsistent

with the owner’s property rights.” Aroma Wines, 497 Mich. at 353.

      Michigan’s conversion statute prohibits both a person from “stealing or

embezzling property” for his own use and knowing receipt of converted property.

Specifically, the statute reads as follows:

      (1) A person damaged as a result of either or both of the following may
      recover 3 times the amount of actual damages sustained, plus costs and
      reasonable attorney fees:

           (a) Another person’s stealing or embezzling property or
           converting property to the other person’s own use.



                                          16
              (b) Another person’s buying, receiving, possessing, concealing,
              or aiding in the concealment of stolen, embezzled, or converted
              property when the person buying, receiving, possessing,
              concealing, or aiding in the concealment of stolen, embezzled, or
              converted property knew that the property was stolen, embezzled,
              or converted.

      (2) The remedy provided by this section is in addition to any other right
      or remedy the person may have at law or otherwise.

Mich. Comp. Laws § 600.2919a. In order to prevail on a claim for statutory

conversion, a claimant must satisfy the elements of a common law conversion claim.

Zaremba Grp., LLC v. Federal Dep. Ins. Corp., No. 10-11245, 2011 WL 721308, at

*12 (E.D. Mich. Feb. 23, 2011) (collecting cases). However, statutory conversion

is narrower than the common law tort in Michigan, as “someone alleging conversion

to the defendant’s ‘own use’ under [M.C.L. § 600.2919a(1)(a)] must show that the

defendant employed the converted property for some purpose personal to the

defendant’s interests, even if that purpose is not the object’s ordinarily intended

purpose.” In re B&P Baird, 759 F. App’x at 474 (quoting Aroma Wines, 497 Mich.

at 358-59).

      Michigan law distinguishes between claims involving the alleged conversion

of money and the alleged conversion of other property (i.e., the “Autographed

Guitars”). Kerrigan v. ViSalus, Inc., 112 F.Supp.3d 580, 615 (E.D. Mich. 2015).

“Money is treated as personal property, and an action may lie in conversion of money

provided that ‘there is an obligation to keep intact or deliver the specific money in

                                          17
question, and where such money can be identified.” Dunn v. Bennett, 303 Mich.

App. 767, 778 (2013). A claim for the conversion of money is available only in

narrow circumstances. See Kerrigan, 112 F.Supp.3d at 615. Specifically, “[t]o

support an action for conversion of money, the defendant must have obtained the

money without the owner’s consent to the creation of a debtor-creditor relationship

and must have had an obligation to return the specific money entrusted to his care.”

Keyes, 921 F.Supp.2d at 761 (quoting Lawsuit Fin., L.L.C. v. Curry, 261 Mich. App.

579 (2004)). However, “it is not necessary that the money should be specifically

earmarked for its return.” Citizens Ins. Co. v. Delcamp Truck Ctr., Inc., 178 Mich.

App. 570, 575 (1989). An example of specific money is “where an individual cashes

a check and retains the full amount of the check when he is entitled to only a portion

of that amount.” Hanover Exchange v. Metro Equity Group, LLC, No. 2:08-cv-

14897, 2009 WL 2143866, at *2 (E.D. Mich. July 14, 2009); see also Citizens Ins.

Co., 178 Mich. App. at 576 (“In this case, Delcamp Truck Center, Inc., converted

Citizens’ personal property when it cashed Citizens’ check and retained the full

amount of that check when it was entitled to only a portion of the full amount.”).

      In this case, G&R Live has sufficiently stated claims for common law and

statutory conversion to survive a motion to dismiss. First, with regard to G&R

Live’s claim that Janese converted the Autographed Guitars, G&R Live alleges that

“[s]ince at least 2012, Janese improperly removed valuable Fender and other high-

                                         18
quality brand guitars, paid for by G&R Live, and autographed by famous musicians,

rock stars and singers, to his home for his own personal use and benefit.” (FAC ¶

27(k).) G&R Live continues that Janese thus “exercised wrongful dominion and

control over … the Autographed Guitars by converting them to his own personal use

and enjoyment without G&R Live’s authority, permission and/or without any lawful

right to do so.” (Id. ¶ 46) Janese only argues that he was “authorized, and had the

discretion, to control the Autographed Guitars,” and thus he did not “convert” them.

(Def.’s Mot. at 10, PgID 115.)       However, in making that argument, Janese

conveniently ignores the remainder of G&R Live’s allegation in the FAC which

expressly states that Janese was “authorized, and had the discretion, to control the

Autographed Guitars strictly for legitimate, business-related purposes, for example,

as charitable contributions.”   (FAC ¶ 45 (emphasis added).)        G&R Live has

sufficiently stated both a common law and statutory claim for conversion of the

Autographed Guitars and Janese’s motion to dismiss these claims is denied.

      And, although it is a closer call, construing the complaint “in the light most

favorable” to G&R Live and “accept[ing] its allegations as true, and draw[ing] all

reasonable inferences in favor of” G&R Live, Handy Clay, 695 F.3d at 538, G&R

Live has also pleaded a claim for common law and statutory conversion of company

funds sufficient to survive a motion to dismiss by alleging that Janes was “entrusted

to control and direct company funds strictly for legitimate, business-related

                                         19
purposes” but that he “exercised wrongful dominion and control over company

funds,” as specifically listed in paragraphs 20 through 27 of the FAC (with the

exception of the funds identified in paragraph 27(a)), “by converting them to his own

personal use and enjoyment without G&R Live’s authority, permission, and/or

without any lawful right to do so.” (FAC ¶¶ 20-27, 44-50.) See, e.g., In re B&P

Baird Holdings, 591 F. App’x at 440 (finding that Trustee “properly alleged a claim

of conversion” by alleging that defendants impermissibly appropriated corporate

funds/distributions for personal use, inconsistent with his duties as a fiduciary);

Keyes, 921 F.Supp.2d at 761 (holding that plaintiff’s allegation that Bank of America

converted the mortgage payments “to its own use” was sufficient “to support a claim

that the plaintiffs delivered funds to Bank of America for a mortgage payment that

Bank of America then diverted to its own use”); In the Matter of: Oakland

Physicians Med. Ctr., L.L.C., No. 15-51011, 2019 WL 1878029, at *10 (Bankr. E.D.

Mich. Apr. 26, 2019) (“[T]he redirecting of payments … constitutes common law

conversion.”), report and recommendation adopted by 2019 WL 3798095 (E.D.

Mich. Aug. 13, 2019), appeal filed (Sept. 20, 2019); MAS, Inc. v. NoCheck, LLC,

No. 10-13147, 2012 WL 13006045, at *3-4 (E.D. Mich. Aug. 21, 2012) (plaintiff

properly stated claim for conversion of money by alleging that defendant collected

proceeds from automated clearinghouse payments but failed to return to plaintiff all

of the money owed) (citing Warren Tool Co. v. Stephenson, 11 Mich. App. 274, 300

                                         20
(1968) (finding conversion where the defendants “had no retained right to use such

moneys in its business [and t]he plaintiffs did not agree to allow [defendant] to

collect such moneys and account therefor at a later time.”)).

      Janese’s reliance on AFSCME International Union v. Bank One, 267 Mich.

App. 281 (2005), Prescription Supply, Inc. v. Musa, No. 16-12070, 2017 WL 747601

(E.D. Mich. Feb. 27, 2017) and Live Nation Worldwide, Inc. v. Hillside Productions,

Inc., No. 10-11395, 2011 WL 1239844 (E.D. Mich. Mar. 30, 2011) does not compel

a different result, as these cases are distinguishable. In AFSCME International

Union, the Michigan Court of Appeals affirmed, under an “abuse of discretion”

standard, the trial court’s denial of plaintiff’s motion to amend the complaint to add

common law and statutory conversion claims and to add a party. 267 Mich. App. at

295-96 & n.5. The court found that “[a]lthough plaintiffs possibly could have

maintained a claim for statutory conversion against” the proposed new party, it

“do[es] not believe that justice requires that plaintiff be permitted to add a late claim

for statutory conversion and treble damages against” the new party. Id.3 The court


3
  The AFSCME court also found, relying on the pre-2005 amended version of the
conversion statute, that plaintiffs could not maintain a statutory conversion claim
against defendants McIntyre and Estep because “statutory conversion is not designed
to provide a remedy against the individual who has actually stolen, embezzled, or
converted the property.” Id. at n.6. In 2005, the Legislature amended the statute to
its present language and created a remedy against a person who “steal[s] or
embezzle[es] property or convert[s] property to the other person’s own use.” Mich.
Comp. Laws § 600.2919a(a)(1). Aroma Wines, 497 Mich. at 354. Thus, this finding
in AFSCME is no longer applicable.
                                          21
further noted, in a footnote, that “plaintiffs may not maintain an action for common-

law conversion against [defendants] McIntyre and Estep” because those defendants

“had no obligation to return any specific cache of money. Rather, they had an

obligation to return an amount of money equal to the amount of money withdrawn

from the local’s bank account.” Id. at 295 n.6. Here, G&R Live does not broadly

allege, as in AFSCME, that Janese “withdrew funds from [G&R Live’s] bank

account … and deposited them into a new account in the name of [a non-party].”

See id. at 283. Rather, as explained above, taking G&R Live’s allegations as true,

and drawing all reasonable inferences in favor of G&R Live, G&R Live alleges that

Janese was “entrusted to control and direct company funds strictly for legitimate,

business-related purposes” but that he “exercised wrongful dominion and control

over company funds,” as specifically listed in paragraphs 20 through 27 of the FAC,

“by converting them to his own personal use and enjoyment without G&R Live’s

authority, permission, and/or without any lawful right to do so.” (FAC ¶¶ 20-27, 44-

50.)

       In Prescription Supply, the court dismissed the conversion claim because,

unlike in this case, “Plaintiffs did not plead any facts to establish that [the Defendant]

had any obligation to return any of the alleged ‘funds, assets, and opportunities’ that

Plaintiffs lost from its loss of business from customers and clients that alleged moved

to Defendant” and, again contrary to this case, “[t]here are no allegations … that

                                           22
Defendant … ever interacted with Plaintiffs, had any type of relationship with

Plaintiffs or would have had an obligation to return any unspecified ‘funds, assets

and opportunities’ that they gained by retaining ex-customers from Plaintiffs.”

Prescription Supply, 2017 WL 747601 at *7. And, in Live Nation, the court

dismissed the conversion claim because, unlike this case, the plaintiff “does not

specify the ‘money’ it claims belonged to Plaintiff and why that specific ‘money’

belonged to Plaintiff.” Id. at *2-3.

      Accordingly, Janese’s motion to dismiss G&R Live’s statutory and common

law conversion claims is DENIED.

      B.     Unjust Enrichment/Quantum Meruit Claim (Count IV)

      G&R Live asserts that “Janese misappropriated and/or embezzled G&R

Live’s funds and the Autographed Guitars without either the express or the implied

authority to do so” and “received the benefit of the improperly retained company

funds and the Autographed Guitars to G&R Live’s detriment.” (FAC ¶¶ 52-53.)

G&R Live further asserts that “Janese has neither reimbursed G&R Live nor

returned the funds or the Autographed Guitars” and thus has been unjustly enriched

to G&R Live’s detriment. (Id. ¶¶ 54-56.)

      Janese argues that this claim fails because it is really a “repackaged”

embezzlement claim, and that Michigan law does not recognize a claim for

embezzlement in these circumstances. (Def.’s Mot. at 11, PgID 116.) G&R Live

                                        23
responds that Janese’s argument is unsupported by the applicable facts and law, and

its unjust enrichment claim is properly pled as an alternative claim to breach of

contract. (Pl.’s Resp. at 16-17, PgID 154-55.) G&R Live continues that it “has

properly pled that Janese received the benefit of the improperly obtained company

funds and the Autographed Guitars to G&R Live’s detriment, and that it would be

inequitable to allow Janese to retain the benefit of the improperly obtained funds and

Autographed Guitars.” (Id. at 17, PgID 155.)

      G&R Live is correct. Under Michigan law, “[u]njust enrichment is defined

as the unjust retention of money or benefits which in justice and equity belong to

another.” Perlin v. Time Inc., 237 F.Supp.3d 623, 643 (E.D. Mich. 2017) (quoting

Tkachik v. Mandeville, 487 Mich. 38, 48 (2010) (citation omitted)). A plaintiff

alleging unjust enrichment must establish two elements: “(1) the receipt of a benefit

by defendant from plaintiff, and (2) an inequity resulting to plaintiff because of the

retention of the benefit by defendant.” Id. (quoting Belle Isle Grill Corp. v. City of

Detroit, 256 Mich. App. 463, 478 (2003)). G&R Live has sufficiently pleaded that

Janese has received a benefit (G&R Live’s listed funds and the Autographed Guitars)

and that it is inequitable that Janese should retain the benefit of those funds and

Autographed Guitars. (FAC ¶¶ 52-58.) G&R Live correctly notes that it had initially

pleaded a separate claim for embezzlement (as well as a claim for unjust

enrichment/quantum meruit) in its original Complaint (ECF No. 1), but it did not

                                         24
make that embezzlement claim in its First Amended Complaint. Accordingly,

Janese’s motion to dismiss G&R Live’s unjust enrichment/quantum meruit claim is

DENIED.

      C.     Breach of Contract Claim (Count V)

      G&R Live alleges that the 2012 Employment Agreement is a valid and

binding contract, that it complied with all of its obligations under the 2012

Employment Agreement, and that Janese breached the 2012 Employment

Agreement by (1) his acts or omissions which constitute fraud, theft, dishonesty or

the violation of any statutory or common law duty of loyalty to the Company; and

(2) his willful, intentional or grossly negligent acts or omissions which materially

injured the Company’s business or reputation. (FAC ¶¶ 60-62.) G&R Live further

alleges that “[d]ue to Janese’s failure to complete performance under the 2012

Employment Agreement, the Ninety Thousand Dollars ($90,000) in principal and

interest due under the Promissory Note is not forgiven, and is instead immediately

due and owing,” and, as a result of the breach, it has “suffered damages, including

the loss of principal and interest due under the Promissory Note, reduced

profitability as to customer accounts, the cost of its investigation of Janese’s

inappropriate activities, loss of goodwill, subjection to liability and other

consequential and incidental damages, as well as the great expense of legal services

related to this action.” (Id. ¶¶ 64-65.)

                                           25
      Janese does not seek dismissal of G&R Live’s breach of contract claim in its

entirety. Rather, he only argues that the Court should dismiss or strike G&R Live’s

assertions in paragraphs 64 and 65 of the FAC that it is entitled to principal and

interest under the Promissory Note because the plain language of the 2012

Employment Agreement states that G&R Live forgave the principal and interest due

on the Promissory Note upon execution of the 2012 Employment Agreement.

(Def.’s Mot. at 12-14, PgID 117-19.)

      In response, G&R Live argues that it has pleaded sufficient facts to survive a

motion to dismiss its breach of contract claim, that Janese fails to cite to any

supporting authority that dismissal of a component of contractual damages is

appropriate under Rule 12(b)(6) or Rule 12(f), and that this matter is more properly

addressed on a motion for summary judgment. (Pl.’s Resp. at 18-20, PgID 156-58.)

G&R Live claims in its response (though not in its FAC) that it “never delivered the

Promissory Note marked ‘Paid in Full’ to Janese.” (Pl.’s Resp. at 3 n.1, PgID 141)

      As explained above, the 2012 Employment Agreement provides, under

“Compensation” “for [Janese’s] services”:

      (c) Forgiveness of Note. The Company will forgive all principal and
      interest owed to it by Employee under the Promissory Note dated
      January 1, 2007, in the principal amount of $90,000, issued by
      Employee to the Company (the “Note”). The Company shall deliver
      the Note marked “Paid in Full” to Employee upon the execution of this
      Agreement. In addition, the Company will withhold an amount the
      Company reasonably determines is sufficient to cover the federal and

                                        26
      state taxes imposed on Employee in connection with the Company’s
      forgiveness of the amounts owing to it under the Note.

(2012 Employment Agreement ¶ 4(c) (emphasis added).) The Agreement states that

it is governed by California law. (Id. ¶ 10(e).) “Under California law, the

interpretation of contract language is a question of law.” Atel Fin. Corp. v. Quaker

Coal Co., 321 F.3d 924, 925–26 (9th Cir. 2003). “Whether a contract is ambiguous

is also a question of law.” Beck Park Apartments v. U.S. Dep’t of Housing & Urban

Dev., 695 F.2d 366, 369 (9th Cir. 1982). “If the meaning a layperson would ascribe

to contract language is not ambiguous,” then the Court applies that meaning.

Santisas v. Goodin, 17 Cal. 4th 599, 608 (1998). A contract term is ambiguous only

if “multiple reasonable interpretations exist.” Am. Fed’n of Musicians of U.S. &

Can. v. Paramount Pictures Corp., 903 F.3d 968, 977 (9th Cir. 2018) (quoting Trs.

of S. Cal. IBEW-NECA Pension Tr. Fund v. Flores, 519 F.3d 1045, 1047 (9th Cir.

2008)).

      G&R Live claims in its response that the Court can “infer[] … that, as a result

of Janese’s failure to fulfill his duties faithfully and diligently through the entire term

of the 2012 Employment Agreement up to its termination date of December 31, 2020

G&R Live did not receive the bargained-for consideration in exchange for the

Promissory Note.” (Pl.’s Resp. at 19, PgID 157.) The Court questions whether that

could be a “reasonable interpretation[]” of the express language of the Agreement

that the Promissory Note was “forgive[n]” “upon the execution of this Agreement.”
                                            27
(See Pl.’s Resp. at 19, PgID 157.) While, as Plaintiff’s counsel argued at the hearing,

“the ‘rules of law governing the recovery of damages for breach of contract [in

California] are very flexible,’ and ‘[w]hen a contract describes a remedy for breach

without an express or implied limitation making that remedy exclusive, the injured

party may seek any other remedy provided by law,’ this does not mean that

Defendant can seek a remedy that is expressly at odds with contractual terms,”

Cottage Health Sys. v. Admiral Ins. Co., No. CV 15-2198 PSG (AGRx), 2016 WL

7228278, at *16 (C.D. Cal. Mar. 18, 2016) (internal citations omitted), which is what

G&R Live appears to seek here.

      However, the question is whether the Court can dismiss pursuant to Rule

12(b)(6) or strike pursuant to Rule 12(f) only paragraphs 64 and 65 of the FAC,

setting forth one component of the contractual damages Plaintiff seeks. Federal Rule

of Civil Procedure 12(f) provides that a court “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Striking a pleading is a drastic remedy and is viewed with disfavor. See

Operating Eng’rs Local 324 Health Care Plan v. G & W Constr. Co., 783 F.3d 1045,

1050 (6th Cir. 2015); Black v. Boston Scientific Corp., No. 2:17-cv-02638-SHM,

2018 WL 3431936 (W.D. Tenn. July 16, 2018) (finding that Rule 12(f) “should be

sparingly used by the courts” because “it is a drastic remedy”) (quoting Brown &

Williamson Tobacco Corp. v. United States, 201 F.3d 819, 822 (6th Cir. 1953)).

                                          28
“The motion to strike should be granted only when the pleading to be stricken has

no possible relation to the controversy.” Yannotti v. City of Ann Arbor, No. 19-

11189, 2019 WL 5540982, at *3 (E. D. Mich. Oct. 28, 2019) (quoting Parlak v. U.S.

Immigration & Customs Enf’t, No. 05-2003, 2006 WL 3634385, at *1 (6th Cir. Apr.

27, 2006) (quoting Brown & Williamson, 201 F.3d at 822)). In Yannotti v. City of

Ann Arbor, the Court denied the defendant’s motion to strike a claim for damages

under Rule 12(f) because plaintiff’s request for damages was “neither a defense, nor

a redundant, immaterial, impertinent, or scandalous matter.” 2019 WL 5540982, at

*4 (citing to Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973-76 (9th Cir.

2010) (holding as a matter of first impression that Rule 12(f) does not authorize a

district court to strike a claim for damages because such damages are precluded by

law) and Olagues v. Timken, 908 F.3d 200, 204 (6th Cir. 2018) (stating that Rule

12(f) “is neither an authorized nor proper way to procure the dismissal of all or part

of a complaint”)). Thus, Rule 12(f) does not appear to be an appropriate vehicle for

striking paragraphs 64 and 65 of the FAC, as those paragraphs are “neither a defense,

nor a redundant, immaterial, impertinent, or scandalous matter.” See Fed. R. Civ. P.

12(f).

         While dismissal of certain damages pursuant to Rule 12(b)(6) may be allowed

in certain circumstances, see, e.g., Wojciechowski v. Wal-Mart Assocs., Inc., No. 07-

10991, 2007 WL 1290589, at *7 (E.D. Mich. May 1, 2007) (concluding that the

                                          29
plaintiff stated a viable breach of contract claim but dismissing Plaintiff’s request

for mental distress damages under Rule 12(b)(6) because such damages were not

available under Michigan law), the Court agrees with Plaintiff that this matter is

better addressed on summary judgment. While it appears that the plain language of

the parties’ 2012 Employment Agreement provides that the 2007 Promissory Note

was forgiven effective December 11, 2012, and thus the principal and interest due

under the Promissory Note would not be a proper element of damages that may be

recovered for breach of the Employment Agreement, the Court need not make that

finding here on a motion to dismiss. Accordingly, Janese’s motion to dismiss

paragraphs 64 and 65 of the FAC is DENIED.

      D.     Amount-in-controversy Requirement

      Federal courts are courts of limited subject-matter jurisdiction. Insurance

Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702

(1982). Diversity subject matter jurisdiction is established “where the matter in

controversy exceeds the sum or value of $75,000” and is between citizens of

different States. 28 U.S.C. § 1332(a)(1). In diversity cases, the general rule is that

the amount claimed by a plaintiff in his complaint determines the amount in

controversy, unless it appears to a legal certainty that the claim is for less than the

jurisdictional amount. Rosen v. Chrysler Corp., 205 F.3d 918, 920-21 (6th Cir.

2000) (noting that “[a] claim is less than the jurisdictional amount where the

                                          30
‘applicable state law bar[s] the type of damages sought by plaintiff.’”) (citations

omitted). However, “[t]he latter rule is infrequently invoked; courts have found

jurisdiction in cases … where the damages claim appears inflated.” See Ozormoor

v. T-Mobile USA, Inc., 354 F. App’x 972, 973-74 (6th Cir. 2009) (collecting cases);

see also Prieur v. Acuity, 143 F.Supp.3d 670, n.1 (E.D. Mich. 2015) (noting that

“[s]uch ‘legal certainty’ generally is found ‘only when state law categorically bars

the plaintiff from recovering the necessary amount’” and that “courts have found

jurisdiction even where the damages claimed appear to be overstated”).

      The facts showing the existence of jurisdiction must be affirmatively alleged

in the complaint. McNutt v. General Motors Acceptance Corp., 298 U.S. 178

(1936); Fed. R. Civ. P. 8(a)(1). If these facts are challenged, the burden is on the

party claiming jurisdiction to demonstrate that the court has jurisdiction over the

subject matter. Thomson v. Gaskill, 315 U.S. 442 (1962); Jerome-Duncan, Inc. v.

Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th Cir. 1999). Claims in the complaint which

are subsequently dismissed enter into the amount in controversy calculation, and a

single plaintiff may aggregate the value of his claims against a defendant in order to

meet the amount-in-controversy requirement. Everett v. Verizon Wireless, Inc., 460

F.3d 818, 822 (6th Cir. 2006) (citing Snyder v. Harris, 394 U.S. 332, 335 (1969)),

abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77 (2010).

Additionally, “a court considering a dismissal for failure to meet the amount in

                                         31
controversy requirement cannot … examine defenses, such as qualified immunity,

res judicata, or the application of a statute of limitations.” Kovacs v. Chesley, 406

F.3d 393, 396 (6th Cir. 2005).

      Accordingly, the Court must consider whether the five counts alleged in G&R

Live’s FAC met the amount-in-controversy requirement at the time it first filed the

complaint. Although G&R Live does not provide much detail about some of the

damages it believes it is entitled to (i.e., “reduced profitability as to customer

accounts, the cost of its investigation of Janese’s inappropriate activities, loss of

goodwill and other consequential and incidental damages”), it does not appear “to a

legal certainty that the claim is really for less than the jurisdictional amount.” St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938). G&R Live

expressly lists $62,554.73 that Janese allegedly misappropriated (omitting the claim

for $90,000 in principal and interest for the Promissory Note). (FAC ¶¶ 23, 27.) It

is not inconceivable that the remaining damages sought in the FAC, including, but

not limited to, Janese’s “entire family’s personal mobile telephone expenses” and

“valuable Fender and other high-quality brand guitars” may total at least $12,500,

and thus meet the $75,000 jurisdictional threshold. See Ozormoor, 354 F. App’x at

973-74 (using “the plaintiff’s alleged amount unless ‘it is apparent, to a legal

certainty, that the plaintiff cannot recover the amount claimed’”). In addition, G&R

Live’s statutory conversion claim allows for treble damages. Thus, even without

                                         32
considering the other categories of damages Janese disputes in his motion (i.e., cost

of investigation, legal services and attorney’s fees, costs or interest, punitive and

exemplary damages), it does not appear “to a legal certainty” that G&R Live cannot

recover the amount claimed. Accordingly, Janese’s motion to dismiss pursuant to

Rule 12(b)(1) for failure to meet the amount in controversy requirement is DENIED.

      E.     Jurisdictional Discovery

      As discussed above, the general rule is that the amount claimed by a plaintiff

in his complaint determines the amount in controversy, unless it appears to a legal

certainty that the claim is for less than the jurisdictional amount. Rosen, 205 F.3d at

920-21. Given the standard for determining whether the amount in controversy

requirement is met as discussed above, and the damages specifically alleged in the

FAC, jurisdictional discovery does not appear warranted. Accordingly, Janese’s

request for jurisdictional discovery is DENIED.

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss and request for

jurisdictional discovery (ECF No. 18) is DENIED. Defendant shall file an answer

to Plaintiff’s First Amended Complaint within 14 days of the date of this Order.

IT IS SO ORDERED.

Dated: January 16, 2020                        s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge

                                          33
